UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2369


AFAF KANANZEH,

                      Plaintiff – Appellant,

          v.

TWG ENTERPRISES, INC.; WENDY J. GETEZ; W. NICHOLAS GOETZ;
LONG & FOSTER CORP.; STEPHANIE BARKER GREAULT,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-mc-00040-LMB-TCB)


Submitted:   April 18, 2013                 Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Afaf Kananzeh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Afaf   Kananzeh    appeals     the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

her application seeking leave to file a complaint.                       We have

reviewed the record and find no reversible error.                  Accordingly,

we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court.               Kananzeh v. TWG Enters.,

Inc.,    No.    1:12-mc-00040-LMB-TCB       (E.D.   Va.   Oct.   19,   23   &   26,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in    the   materials

before    this    court   and    argument   would   not   aid    the   decisional

process.



                                                                         AFFIRMED




                                        2